Citation Nr: 1339865	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disability, to include residuals of a right ankle injury.

2.  Entitlement to service connection for a back disability, claimed as secondary to right lower extremity disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to right lower extremity disability.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to right lower extremity disability.

5.  Entitlement to service connection for a right hip disability, claimed as secondary to right lower extremity disability.

6.  Entitlement to service connection for a left hip disability, claimed as secondary to right lower extremity disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

In July 2010, the RO denied the Veteran's claim for 38 U.S.C.A. § 1151 benefits for a coma due to a left arm/elbow injection.  The Veteran did not appeal the denial of that claim.  Only the issues on the first page of this decision are currently in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts that he injured his right leg/ankle during service in a motorcycle accident.  In an April 2007 statement, the Veteran reported that he was in his third cast when he was discharged from service.  The Veteran claims that the injury resulted in shortening of his right leg.  He stated that his therapist told him that he has scar tissue all through his leg due to the accident.  

A January 1965 service treatment record (STR) confirms that the Veteran injured his right ankle in a motorcycle accident.  The impression was sprain of the right ankle, and the Veteran was put in a right ankle and lower leg cast to wear for four weeks.  It was noted that the Veteran was being discharged from service in less than four weeks, and that after discharge he should go to the nearest VA or Army hospital for removal of his cast, and for physical therapy.  

The Veteran should be asked to provide details as to where his cast was removed and where he had physical therapy immediately following service.  If the Veteran provides detailed information, records of such treatment should be obtained if possible.  

In an August 2008 statement, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits.  The SSA records may be pertinent to the Veteran's claims.  However, the Veteran's SSA records have not been requested and associated with the claims file.  Accordingly, an attempt should be made to obtain such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The record indicates that the Veteran now has arthritis of the right ankle (see May 2008 VA treatment record), left hip (see October 2000 VA treatment record), and lumbar spine (see October 2001 VA x-ray report).  An August 1999 private medical record notes osteoarthritis of the knees, and various VA treatment records dated in February and March 2008 note that the Veteran has had both knees replaced.  Given that the STRs document an in-service right ankle injury, given that the post service medical records indicate disabilities of the right ankle, the knees, the left hip and the lumbar spine, and given that the Veteran has asserted that he has had right leg problems ever since the motorcycle accident, the Veteran should be provided a VA medical examination and VA medical opinions should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination). 

An October 23, 2000 VA treatment record indicates that the Veteran was seen for an initial visit.  The claims file also contains VA treatment records from the period from February 13, 2008 to August 19, 2009.  The VA treatment records dated from October 24, 2000 to February 12, 2008, and subsequent to August 19, 2009 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses and dates of treatment of all VA and private medical providers who have provided treatment for his claimed disabilities.  In particular, request the names, addresses and dates of treatment for his right ankle/leg immediately following service, i.e., where his right leg cast was removed and where he received any physical therapy.  The Veteran should also be asked to identify the therapist he reported stated that he has scar tissue all through his right leg due to the in-service accident.  Obtain from the Veteran any authorizations necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 
2.  Request from SSA copies of all determination(s) and all records underlying any such determination(s) for disability benefits.  All records/responses received should be associated with the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Obtain copies of the Veteran's VA treatment records dated from October 24, 2000 to February 12, 2008, and dated subsequent to August 19, 2009.  

4.  After the above evidence is obtained, to the extent possible, schedule the Veteran for an examination to address the etiology of his claimed right ankle/leg disability, back disability, bilateral knee disabilities and bilateral hip disabilities.  The claims file should be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed right ankle/leg disability, back disability, knee disability or hip disability is related to the Veteran's documented motorcycle injury during service, or to any other incidence of service. 

If, and only if, the examiner opines that the Veteran has a current right ankle/leg disability that is due to service, the examiner should answer the following questions: 

Is it is as least as likely as not (50 percent or greater likelihood) that the Veteran has current back, left knee, right knee, left hip, or right hip disability that is due to or caused by the right ankle/leg disability. 

Is it is as least as likely as not (50 percent or greater likelihood) that the Veteran has current back, left knee, right knee, left hip, or right hip disability that is aggravated (i.e., permanently worsened) beyond the natural progress by the right ankle/leg disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must state the underlying reasons for all opinions.

5.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) that provides review of all evidence received since the August 2009 statement of the case.  Then provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


